Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, species 1, Claims 1-5 and 7-11, drawn to a product of a Co-W alloy nanowire, classified in class C22C19/07 in the reply filed on 09/21/2022 is acknowledged without traverse. Claims 6 and 12-20 are withdrawn from consideration as non-elected claims, claims 1-5 and 7-11 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 2 depends on claim 1, however, “the electrical resistivity” has insufficient antecedent basis, which is suggested as “the electrical resistivity of the Co-W alloy nanowires”.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 3 depends on claim 1, however, “the intermetallic compound” has insufficient antecedent basis.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claims 5-6 depends on claim 1, however, “the grain structure” has insufficient antecedent basis, which is suggested as “the grain structure of the Co-W alloy nanowires”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tsyntsaru (NPL: Electrodeposition of Cobalt-Tungsten Alloys and their application for surface Engineering, Russian Journal of Electrochemistry, 2016, vol. 52, No.11, pp.1041-1047, listed in IDS filed on 10/12/2022, Thereafter NPL-1).
Regarding claims 1 and 4, NPL-1 teaches Co-W nano-arrays with grain structures formed by electrodeposition with W amount and temperature controlling (Table 2, Fig.4 and 6, Experimental, and result and discussions of NPL-1), which reads on the Co-W alloy nano-wires with grain structure manufactured by electroplating and annealing as recited in the instant claims. Since NPL-1 provides examples forming Co-W examples under temperature of 20oC and 60oC (Fig.4 of NPL-1) and temperature of 60oC is within the claimed annealing temperature as claimed in the instant claim 4, the claimed electrical resistivity reduction property would be inherently exist in the Co-W nano-wires of NPL-1 since NPL-1 teaches applying the same electroplating and annealing process for the same Co-W alloy as indicated in the instant invention. MPEP 2112 III&IV. 
Regarding claim 2, NPL-1 specify forming thermodynamically stable intermetallic compound: such as Co3W, which has a hard amorphous-like phase (Page 1044, right Col. 1st to 2nd paragraphs and Fig.4 of NPL-1), which reads on the Co-W intermetallic compound as recited in the instant claim.
Regarding claim 3, NPL-1 specify forming thermodynamically stable intermetallic compound: such as Co3W, which is a hard amorphous-like phase and provides XRD-diffraction analysis (Page 1044, right Col. 1st to 2nd paragraphs and Fig.4 of NPL-1), which includes the claimed peaks as claimed in the instant claim.
Regarding claim 7, NPL-1 teaches adjusting W amount through deposition current density control (table 1 of NPL-1), which reads on the claimed limitation as recited in the instant claim. 
Regarding claims 8-9, detail manufacturing parameters as claimed are considered as process limitations in product-by-process claims. The claimed Co-W alloy nano-wires are manipulated by the Co-W nano-wires itself. Therefore, the manufacturing process limitations, for example claimed chemical compounds, in the instant claims do not add weight on the patentability of the instant claims. MPEP 2113 [R-1]. Actually, NPL-1 teaches including cobalt sulphate heptahydrate and hydrate sodium tungstate, boric acid, citric acid, and sodium citrate tribasic dihydrate (Page 1042, Right col. Last paragraph of NPL-1), which includes all of the major essential chemical composition of electrolyte as claimed in the instant claims.
Regarding claims 10-11, NPL-1 provides Co-W wire application on commercial Whatman AAO membrane application (Experimental and Fig.2 of nPl-1), which reads on the intended applications of the Co-W nano-wires as recited in the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL-1.
Regarding claim 5, NPL-1 specify Co-W composition is adjusted from a few at% W up to more than 30 at% W (table 1, Section 3.4 of NPL-1), which overlaps the claimed W amount of 25.1 at% as recited in the instant claim. Overlapping in W amount creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of W in the Co-W alloy since NPL-1 teaches the same Co-W alloy nano-wires formed by the same electrodeposition as claimed throughout whole disclosing range. Since NPL-1 teaches applying the same electroplating and annealing process for the same Co-W alloy nano-wires as indicated in the instant invention, the claimed amorphous-like structure at 25.1 at% W would be highly expected in the Co-W-alloy nano-wires of NPL-1. MPEP 2112 01 and 2145 II.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734